Citation Nr: 1540666	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 2010, for the grant of service connection for tinnitus.

2.  Entitlement to a compensable disability rating for hypertension.

3.  Entitlement to service connection for right ear hearing loss.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness and asbestos exposure.

8.  Entitlement to service connection for a heart disorder, to include as due to an undiagnosed illness and as secondary to the service-connected hypertension.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1995, to include service in Southwest Asia during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2014, the Board reopened the claims of entitlement to service connection for a respiratory disorder and right ear hearing loss and remanded the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss and the claims of entitlement to service connection for right ear hearing loss, a respiratory disorder, and a heart disorder for further development.

The Board's review includes the paper and electronic record.

As noted above, the Veteran served in Southwest Asia during the Persian Gulf War.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the Veteran's service, the Board will consider whether service connection is warranted for the headaches, respiratory disorder, and heart disorder based on an undiagnosed illness pursuant to 38 C.F.R. § 3.317 (2014).  

In February 2007, the Board denied a claim of entitlement to service connection for bilateral hearing loss.  In an August 2014 supplemental statement of the case, the RO reopened the claim of entitlement to service connection for left ear hearing loss and denied the claim on a de novo basis.  Although the RO reopened this claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened, and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Therefore, the issues are as stated on the first two pages of this decision.

The Board is reopening the claim of entitlement to service connection for headaches.  The issues of entitlement to service connection for headaches, a respiratory disorder, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 13, 2009, the Board denied the reopening of the claim of entitlement to service connection for tinnitus.

2.  The RO received the Veteran's claim to reopen a claim of entitlement to service connection for tinnitus on November 1, 2010; the Board granted service connection for tinnitus in the February 2014 decision; and the RO assigned an effective date of November 1, 2010, for the grant of service connection for tinnitus in a February 2014 rating decision.

3.  There was no formal claim, informal claim, or written intent to file a claim to reopen a claim of entitlement to service connection for tinnitus between January 14, 2009, and October 31, 2010.

4.  The weight of evidence shows that the Veteran's hypertension has not been manifested by diastolic pressure predominately 100 or more, systolic pressure predominately 160 or more, or a history of diastolic pressure predominantly 100 or more.

5.  The weight of the evidence is against a finding that the Veteran currently has or has had a right ear hearing loss for VA disability purposes since he filed his claim in November 2010.

6.  In a February 2007 decision, the Board denied service connection for bilateral hearing loss based on the finding that the Veteran did not have a current bilateral hearing loss for VA purposes.

7.  The evidence added to the record since the February 2007 Board decision when viewed by itself or in the context of the entire record, does not relate to an unestablished fact that is necessary to substantiate the claim of service connection for left ear hearing loss.

8.  In an unappealed June 2003 rating decision, the RO denied the reopening of entitlement to service connection for headaches on the basis that there was no new and material evidence indicating that the Veteran had in-service headaches.

9.  The evidence associated with the claims file since the June 2003 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 1, 2010, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 511, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).  

2.  The criteria for a compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2014).

3.  A right ear hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

4.  The Board's February 2007 decision denying the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

5.  Evidence received since the February 2007 Board decision is not new and material, and the claim for entitlement to service connection for left ear hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The June 2003 rating decision as to the denial of the reopening of the claim of entitlement to service connection for headaches is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date claim

As service connection for tinnitus has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA provided notice of how effective dates are assigned in November 2010.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law, afforded a VA examination.  

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

      Governing law and regulations

A decision of the Board becomes final and binding and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection and a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Factual background

On January 13, 2009, the Board denied the reopening of the claim of entitlement to service connection for tinnitus.  The RO received the Veteran's claim to reopen a claim of entitlement to service connection for tinnitus on November 1, 2010.  In February 2014, the Board granted service connection for tinnitus.  The RO assigned an effective date of November 1, 2010, for the grant of service connection for tinnitus in a February 2014 rating decision.

      Analysis

The January 13, 2009, Board decision that denied the reopening of the claim of entitlement to service connection for tinnitus is final.  See 38 U.S.C.A. § 7104. Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105.

Applying the law to the facts of this case, there is no basis to grant an effective date prior to November 1, 2010, for the award of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later"); Sears v. Principi, 16 Vet. App. 244, 248 ("The [United States Court of Veterans Appeals] thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

The Board has reviewed the evidence of record between January 14, 2009, and October 31, 2010, to see if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim to reopen the claim of entitlement to service connection for tinnitus, and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155.  Further, the Veteran has not alleged CUE in the Board's January 2009 decision.  In this regard, the Board observes that CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354   (Fed. Cir. 2002).

The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased rating claim

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2014 of the information and evidence needed to substantiate and complete a claim of entitlement to an increased rating, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in May 2014.  This claim was most recently readjudicated in a statement of the case issued in April 2015.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and VA treatment records and afforded him a VA examination.

A report of an October 2014 VA examination reflects that the examiner reviewed the Veteran's VA medical treatment records, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record as to the service-connected hypertension.  The Board therefore concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The claimant and his counsel have not contended otherwise.

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

      Governing law and regulations

For increased rating claims that do not involve an initial assignment of a disability rating, such as the ones being adjudicated, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

For hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent evaluation is warranted when diastolic pressure is predominately 100 or more, or when systolic pressure is predominately 160 or more.  A 10 percent disability rating is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominately 110 or more, or when systolic pressure is predominately 200 or more.  A 40 percent disability rating requires that diastolic pressure be predominantly 120 or more.  A 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

      Analysis

In a December 2011 rating decision, the RO granted service connection for hypertension and assigned a zero percent disability rating effective July 22, 2011.  On April 10, 2014, the RO received the Veteran's claim for an increased rating.

The weight of evidence shows that the Veteran's hypertension has not been manifested by diastolic pressure predominately 100 or more, or systolic pressure predominately 160 or more.

At the October 2014 VA examination, the Veteran's blood pressure was 120/85.  VA treatment records reflect that the blood pressure readings were 116/80, 124/86, and 128/82 in June 2014, September 2014, and January 2015, respectively.

Although the Veteran takes continuous medication for control of his hypertension, the weight of evidence indicates that the Veteran's hypertension has not been manifested by a history of diastolic pressure predominantly 100 or more.  The VA examiner who conducted both a September 2011 VA examination and the October 2014 VA examination noted that there was no history of diastolic pressure predominantly 100 or more.  VA treatment records reveal that while the diastolic pressure was 153 in August 2012, the overwhelming majority of diastolic pressure readings were below 100.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected hypertension are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - continuous medication for control - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The October 2014 VA examiner stated that the hypertension did not impact the appellant's ability to work.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In adjudicating the Veteran's claim for an increased rating for hypertension, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the claimant has not asserted, that his hypertension rendered him unable to maintain substantially gainful employment.  In fact, the October 2014 VA examiner stated that the hypertension did not impact the appellant's ability to work.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case with regard to the claim for an increased rating for hypertension.

The Board concludes that the preponderance of the evidence is against assigning a compensable rating for the service-connected hypertension.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered.   Hart v. Mansfield, 21 Vet. App. 505 (2007)

III.  Hearing loss service connection and new and material claims

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2010, March 2014 (pursuant to the February 2014 Board remand) and April 2014 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a direct basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the November 2010 letter, VA provided him notice of the basis for a previous denial of service connection for bilateral hearing loss, and told the appellant that he needed to submit new and material evidence that related to that basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA provided notice of how disability evaluations and effective dates are assigned in November 2010.  These claims were most recently readjudicated in a supplemental statement of the case issued in August 2014.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained service treatment records and VA treatment records, to include VA treatment records obtained pursuant to the Board remand.  The Veteran submitted private treatment records.

Pursuant to the Board remand, the Veteran underwent a VA examination in May 2014.  The report of the May 2014 VA examination reflects that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate examination and interview, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the May 2014 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The claimant and his counsel have not contended otherwise.

In light of the above, to include the issuance of the supplemental statement of the case in August 2014, VA complied with the directives of the February 2014 remand.  Stegall v. West, 11 Vet. App. 268   (1998).

 In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

      Governing law and regulations

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A decision of the Board becomes final and binding and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

      Right ear hearing loss 

The Board has reviewed the May 2014 VA examination report.  This report does not show that the Veteran currently has or has had a right ear hearing loss disability for VA purposes since he filed his claim in November 2010.  At the May 2014 VA examination, there were no auditory pure tone thresholds greater than 15 decibels in the right ear and speech recognition was 100  percent in that ear.  

Though the Veteran submitted an August 2003 statement from a private audiologist indicating that he had a slight hearing loss based on a July 2003 audiogram, the audiogram showed that no relevant auditory pure tone threshold was 26 decibels or greater in the right ear.  Although it is unclear whether the speech recognition score was based on the Maryland CNC Test, the speech recognition score for the right ear was 96 percent.  The claimant submitted an October 2010 private audiogram and an October 2010 statement from an audiologist indicating that the audiogram shows a minimal hearing loss in the right ear.  That audiogram shows that the only relevant auditory pure tone threshold 26 decibels or greater was a pure tone threshold of 30 decibels at 4000 Hertz in the right ear.  While it is unclear whether the speech recognition score was based on the Maryland CNC Test, the October 2010 private audiogram reflects that the speech recognition score for the right ear was 98 percent.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of a hearing loss based on specific pure tone thresholds and speech recognition scores falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of a hearing loss disability since there is no medical evidence of a diagnosis of a hearing loss disability for VA purposes in the right ear since he filed his claim in November 2010.  Id. at 1377.

To the extent that the Veteran is claiming continuity of hearing difficulty symptomatology, the Veteran is competent to report this symptomatology and the Board finds him credible.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent evidence of a current disorder for which there is continuity of symptomatology.  The weight of the evidence is against a finding that the Veteran currently has or has had a right ear hearing loss for VA disability purposes in either ear since he filed his claim in November 2010.  In other words, the Veteran, while entirely competent to report difficulty hearings, is not competent to state that such symptoms are manifestations of a hearing loss disability for VA purposes.  In short, the Board finds that Davidson element (1), current disability, is not satisfied as to the claim of entitlement to service connection for right ear hearing loss.

The Board concludes that the preponderance of the evidence is against granting service connection for right ear hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      
Left ear hearing loss

The evidence of record at the time of the Board decision in February 2007 was the veteran's service treatment records, his DD Form 214 from his period of service ending in January 1996, a January 1997 VA examination report, an July 2003 private audiogram, an August 2003 statement of a private audiologist, an October 2005 private audiogram, and an October 2006 VA examination report.

The veteran's service treatment records, VA examination reports, and the two private audiograms show no evidence of a left ear hearing loss disability as defined by VA.  Though the Veteran submitted an August 2003 statement from a private audiologist indicating that he had a slight hearing loss based on a July 2003 audiogram, the audiogram showed that no relevant auditory pure tone threshold was 26 decibels or greater in the left ear.  Although it is unclear whether the speech recognition score was based on the Maryland CNC Test, the speech recognition score for the left ear was 96 percent.  

The Veteran's DD Form 214 from his period of service ending in January 1996 shows that his primary military occupational specialty was a security guard.  A June 1988 hearing conservation data report form reflects that the appellant served on the first deck.  

In February 2007, the Board denied the claim of entitlement to service connection for bilateral hearing loss based on the finding that the Veteran did not have a current bilateral hearing loss for VA purposes.  The Board also determined that the appellant did have in-service noise exposure.

The veteran filed to reopen his claim in November 2010.  The additional evidence that has been received since February 2007 is the October 2010 private audiogram, the October 2010 statement from an audiologist, and the May 2014 VA examination report.

In the October 2010 statement from a private audiologist, that medical professional noted that the October 2010 audiogram shows normal hearing in the left ear.  That audiogram shows that no relevant auditory pure tone threshold was 26 decibels or greater in the left ear.  While it is unclear whether the speech recognition score was based on the Maryland CNC Test, the October 2010 private audiogram reflects that the speech recognition score for the left ear was 98 percent.  The private audiologist not only did not diagnose a left ear hearing loss but also did not opine that such a hearing loss is related to service, to include in-service noise exposure.

At the May 2014 VA examination, there were no auditory pure tone thresholds greater than 15 decibels in the left ear and speech recognition was 100 percent in that ear.  Although the VA examiner diagnosed normal hearing in the left ear, the examiner nonetheless opined that any left ear hearing loss present is not at least as likely as not (50 percent probability or greater) caused by or a result of an in-service event.

As to the Veteran's assertion at the May 2014 VA examination that he has difficulty hearing, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the existence of a hearing loss based on specific pure tone thresholds and speech recognition scores falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of a hearing loss disability since there is no medical evidence of a diagnosis of a hearing loss disability for VA purposes in the left ear since he filed his claim in November 2010.  Id. at 1377

At the May 2014 VA examination, the Veteran reported a significant history of military noise exposure.  This assertion, however, pertains to an already established fact necessary to substantiate the claim of entitlement to service connection for left ear hearing loss, in-service injury or disease. 

Thus, this evidence does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left ear hearing loss.  In short, none of the evidence associated with the claims file since the February 2007 Board decision is new and material.  The claim to reopen is denied.

      Headaches new and material claim

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

The June 2003 rating decisions denied a claim to reopen a claim of entitlement to service connection for headaches on the basis that there was no new and material evidence indicating that the Veteran had in-service headaches...  

At the time of the June 2003 rating decision, the evidence of record consisted of service and VA treatment records and a November 2002 VA Persian Gulf registry examination report.  The Veteran's service treatment records show that there were no complaints, findings, or diagnoses of headaches or a headache disorder.  At a November 1995 separation examination, the head and neurologic evaluation were normal and the claimant denied a history of frequent or severe headaches.  The November 2002 Persian Gulf registry examination report reflects a diagnosis of chronic headaches.

The evidence added to the record since June 2003 includes an April 2014 claim and an April 2015 VA examination report.  The April 2014 claim reveals the Veteran's assertion that he suffered an in-service head injury.  The April 2015 VA examiner opined that the headaches are less likely due to an in-service forehead laceration in December 1994. 

The assertion in the April 2014 claim - which is supported by a December 1994 service treatment record showing a head laceration - relates to an unestablished fact necessary to substantiate the claim - in-service injury or disease - and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

Entitlement to effective date earlier than November 1, 2010, for the grant of service connection for tinnitus is denied.

Entitlement to a compensable disability rating for hypertension is denied.

Entitlement to service connection for right ear hearing loss is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for left ear hearing loss.  The claim is denied.

New and material evidence has been received to reopen a claim of service connection for headaches, to include as due to an undiagnosed illness.  The appeal is allowed to this extent


REMAND

A May 2014 heart-conditions VA examination report reveals that the examiner did not perform a physical examination in which various findings relevant to a heart disorder are noted.  Therefore, another VA examination is necessary.  Moreover, in light of the Board's consideration of this claim under 38 C.F.R. § 3.317, another examination is necessary to determine whether the Veteran has an undiagnosed illness manifested by cardiovascular signs or symptoms.

The May 2014 VA respiratory-conditions VA examination report reflects that the examiner noted that the Veteran does not use inhaled medications.  A June 2014 VA treatment record shows that albuterol was prescribed for the appellant's wheezing.  In light of this post-examination evidence, another VA examination is necessary.  Plus, in light of the Board's consideration of this claim under 38 C.F.R. § 3.317, another examination is warranted to determine whether the Veteran has an undiagnosed illness manifested by signs or symptoms involving the respiratory system.

Finally, a new VA examination is required to determine whether the Veteran has an undiagnosed illness manifested by headaches.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for heart symptomatology, respiratory symptomatology, and headaches, and obtain any identified records.

2.  Thereafter, afford the Veteran a VA examination to determine the nature and extent of his heart and respiratory disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his heart and respiratory disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

(a)  As to each sign or symptom involving the cardiovascular and respiratory systems, the examiner should indicate whether such complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  

(b)  If any sign or symptom involving the respiratory system can be attributed to an underlying disability, the examiner should opine on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such a disability is related to service, to include service in the Southwest Asia theater of operations during the Persian Gulf War and asbestos exposure.

(c)  If any sign or symptom involving the cardiovascular system can be attributed to an underlying disability, the examiner should opine on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such a disability is related to service, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

(d)  If any sign or symptom involving the cardiovascular system can be attributed to an underlying disability, the examiner should opine on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed cardiovascular disability is either (1) caused by, or (2) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected hypertension.  

(e)  If the examiner finds that any currently diagnosed cardiovascular disability is aggravated by the service-connected hypertension, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Afford the Veteran a VA examination to determine the nature and extent of his headaches.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his headaches.  Specifically, the examiner should provide an opinion as to the following inquiries:

(a)  As to headaches, the examiner should indicate whether such complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  

(b)  If headaches can be attributed to an underlying disability, the examiner should opine on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such a disability is related to service, to include service in the Southwest Asia theater of operations during the Persian Gulf War and the in-service head laceration in December 1994.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


